                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


 JOHN DOE,                                            )
                                                      )
                        Plaintiff,                    )
 v.                                                   )     Civil Action No. 6:19-CV-00023
                                                      )
 WASHINGTON AND LEE UNIVERSITY                        )
                                                      )
                        Defendants.                   )


                            DEFENDANT’S MOTION TO DISMISS

        Defendant Washington and Lee University respectfully moves this Court to dismiss with

 prejudice Counts III and IV of Plaintiff’s Complaint pursuant to Rule 12(b)(6) of the Federal

 Rules of Civil Procedure. For reasons stated in the accompanying memorandum of law, these

 Counts fail to state claims upon which relief can be granted.


 Dated: July 15, 2019                         Respectfully submitted,

                                              WASHINGTON & LEE UNIVERSITY

                                               By:    /s/

                                              R. Craig Wood (VSB # 24264)
                                              MCGUIREWOODS LLP
                                              652 Peter Jefferson Parkway, Ste. 350
                                              P. O. Box 1288
                                              Charlottesville, VA 22902
                                              (Office) (434) 977-2558
                                              (Fax) (434) 980-2274
                                              cwood@mcguirewoods.com

                                              Micah B. Schwartz (VSB # 77299)
                                              MCGUIREWOODS LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219

                                                 1

Case 6:19-cv-00023-NKM-RSB Document 16 Filed 07/15/19 Page 1 of 3 Pageid#: 189
                                    (Office) (804) 775-1000
                                    (Fax) (804) 698-2158
                                    mschwartz@mcguirewoods.com

                                    Counsel for Defendant




                                     2
Case 6:19-cv-00023-NKM-RSB Document 16 Filed 07/15/19 Page 2 of 3 Pageid#: 190
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of July 2019, a true copy of the foregoing was filed
 with the Court using the CM/ECF system, which will send notification of such filing to the
 following:

                              David G. Harrison (VSB #17590)
                              THE HARRISON FIRM, PC
                              5305 Medmont Circle SW
                              Roanoke, VA 24018
                              Tel: (540) 777-7100
                              Fax: (540) 777-7101
                              david@harrisonfirm.us

                              Patricia M. Hamill (Pa. I.D. No. 48416)
                              CONRAD O’BRIEN PC
                              1500 Market Street, Centre Square
                              West Tower, Suite 3900
                              Philadelphia, PA 19102
                              Tel: (215) 864-9600
                              Fax: (215) 864-9620
                              phamill@conradobrien.com


                                                            /s/
                                             R. Craig Wood (VSB # 24264)
                                             MCGUIREWOODS LLP
                                             652 Peter Jefferson Parkway, Ste. 350
                                             P. O. Box 1288
                                             Charlottesville, VA 22902
                                             (Office) (434) 977-2558
                                             (Fax) (434) 980-2274
                                             cwood@mcguirewoods.com

                                             Micah B. Schwartz (VSB # 77299)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             mschwartz@mcguirewoods.com

                                             Counsel for Defendant




                                     3
Case 6:19-cv-00023-NKM-RSB Document 16 Filed 07/15/19 Page 3 of 3 Pageid#: 191
